By the Court,

Dixon, C. J.
Cord vs. Southwell, 15 Wis., 211 and Hitchcock vs. Merrick, 15 Wis., 522, are decisive of these appeals. They are from final judgments, and the only question is upon the taxation of the clerk’s costs. The costs exceed the limit fixed by statute, and the taxation is said to have been without notice. It was irregular in both respects; but as the defendant did not move in the court below to set asided the taxation and bring the cases here upon proper exceptions, the judgments must be affirmed.
Ordered accordingly.